EXHIBIT 99.4 FINANCIAL STATEMENTS OF THE BERKSHIRE GAS COMPANY AS OF MARCH 31, 2, 2012 AND FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) THE BERKSHIRE GAS COMPANY TABLE OF CONTENTS Page Number Financial Statements: Statement of Income for the three months ended March 31, 2013 and 2012 3 Balance Sheet as of March 31, 2013 and December 31, 2012 4 Statement of Cash Flows for the three months ended March 31, 2013 and 2012 6 Statement of Changes in Shareholder's Equity 7 2 THE BERKSHIRE GAS COMPANY STATEMENT OF INCOME (In Thousands) (Unaudited) Three Months Ended March 31, Operating Revenues $ $ Operating Expenses Operation Natural gas purchased Operation and maintenance Depreciation and amortization Taxes - other than income taxes Total Operating Expenses Operating Income Other Income and (Deductions), net Interest Charges, net Interest on long-term debt Other interest, net 4 3 Amortization of debt expense and redemption premiums 29 29 Total Interest Charges, net Income Before Income Taxes Income Taxes Net Income $ $ THE BERKSHIRE GAS COMPANY STATEMENT OF COMPREHENSIVE INCOME (Thousands of Dollars) Three Months Ended March 31, Net Income $ $ Other Comprehensive Income (Loss), net (2
